                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

ABRAHAM CRUZ,                          :

                   Plaintiff           :   CIVIL ACTION NO. 3:20-435

        v.                             :        (JUDGE MANNION)

FEDERAL COURT, et al.,                 :

                  Defendants           :


                                   ORDER

       In accordance with the Memorandum issued this date, IT IS HEREBY

ORDERED THAT:


       1. Cruz’s amended complaint, (Doc. 17), is DISMISSED IN ITS
          ENTIRETY, WITH PREJUDICE, pursuant to 28 U.S.C.
          §1915(e)(2)(B), based on the reasons detailed in the court’s
          Memorandum.

       2. The Clerk of Court is directed to CLOSE this case.

       3. Any appeal will be deemed frivolous, lacking merit, and not taken in
          good faith. See 28 U.S.C. §1915(a)(3).



                               s/ Malachy E. Mannion
                               MALACHY E. MANNION
                               United States District Judge



Dated: June 29, 2021
20-435-01-ORDER
